Citation Nr: 0018882	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left foot and ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1975 and from January 1977 to December 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The evidence which shows that the veteran had a left 
ankle sprain while in service.

2.  The evidence shows that the veteran currently has a cyst 
of the distal left tibia and left plantar fasciitis.

3.  There is no competent evidence which provides any nexus 
or link between the veteran's current left foot or ankle 
disability and any inservice left ankle injury.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left foot and ankle disability is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had left foot or ankle injury 
during service; (2) whether he currently has any left foot or 
ankle disability; and if so, (3) whether any current left 
foot or ankle disability is etiologically related to his 
service or to any inservice left foot or ankle injury, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of any injury or disease incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

A September 1976 service medical examination found the 
veteran's feet and lower extremities to be normal.  On the 
accompanying report of medical history, the veteran stated 
that he did not have nor had he ever had any foot trouble.  A 
March 1978 service medical examination found the veteran's 
feet and lower extremities to be normal.

The veteran was seen on August 25, 1978, complaining of pain 
in the left ankle and left knee for two weeks.  There was a 
questionable history of trauma two weeks prior.  Objective 
examination found crepitus on downward movement of the 
patella, with otherwise good stabilization of the left knee.  
Physical examination of the left ankle was within normal 
limits.  The examiner provided an assessment of left ankle 
sprain.

A November 1979 service separation examination found the 
veteran's feet and lower extremities to be normal.  On the 
accompanying report of medical history, the veteran stated 
that he did not have nor had he ever had any foot trouble.

A July 15, 1996, VA medical report shows that the veteran 
complained of pain in the left ankle for sixteen years.  The 
examiner noted a history of a remote injury to the left ankle 
with recurrent pain.  Objective examination found the left 
ankle within normal limits.  A July 15, 1996, radiology 
consultation report of the veteran's left ankle X-rays shows 
that there appeared to be a cyst in the distal tibia, 
otherwise the studies were normal.  The examiner diagnosed a 
distal tibial cyst.  A September 4, 1996, VA consultation 
sheet notes a remote injury of the left ankle with recurrent 
pain.  The examiner noted a benign cyst at the medial 
malleolus of the left ankle.  No treatment was indicated.  No 
other pathology was noted.

A May 27, 1997, VA medical report shows that the veteran 
complained of left foot and ankle pain for two weeks.  He 
denied any injury.  He was having difficulty walking.  The 
veteran complained of intermittent pain at the left ankle and 
foot for several years.  The pain was mainly at the plantar 
heel surface and the medial ankle.  There was no recent 
trauma to the ankle or foot.  On examination, there was no 
swelling or erythema at the left ankle or foot.  X-ray of the 
left ankle or foot showed a probably cyst of the distal 
tibia.  X-ray of the foot was unremarkable.  The examiner 
diagnosed a cyst of the left distal tibia and left plantar 
fasciitis.

A July 9, 1997, VA consultation sheet noted that the veteran 
required excision of a cyst of the left medial malleolus and 
bone graft.  The veteran was advised to have surgery, but did 
not wish to have surgery at that time.

At his May 1, 2000, hearing before the undersigned, the 
veteran stated that he injured his left ankle in service 
playing combat football and was on crutches for three weeks.  
He received medication and was on profile.  He stated that he 
still had foot problems in service on and off.  He was never 
put in a cast.  He stated that he sprained his ankle two or 
three times.  He stated that after service he was treated by 
a private doctor in New York.  He could not recall the 
private doctor's name.  He stated that he received pain 
medication from VA currently.  He stated that he had problems 
with his ankle when stepping out of his truck, when it would 
feel like he sprained his ankle.  He would limp the rest of 
the day.  He could not run or jump.  This would last the rest 
of the day or two days.  He stated that there was pain 
constantly every day, which he rated at the level of nine on 
a scale of zero to ten.  The pain was less intense with 
medication, but still present.  He experienced swelling if he 
stood too long.  He experienced pain and swelling when 
walking up stairs or mashing the clutch too much.  He was a 
truck driver and had been for 18 years.  He had not missed 
any work due to his ankle in the last year because he went to 
work with pain in order to pay his bills.  He stated that he 
was told he had a cyst and needed a bone graft, but that he 
had not had the operation.  He stated that no VA doctor had 
related his current condition to his service.  However, he 
stated that a private doctor had told him that it might have 
been due to a hairline fracture that had gone untreated.  
This was a private doctor in New York.  The veteran could not 
recall his name and did not have any records from that 
doctor, nor did he have the doctor's name or any records from 
that doctor at home.  The veteran had arch supports for his 
feet.  His main symptoms were instability and pain.  The 
veteran also stated that he saw an elderly doctor in Brooklyn 
in 1980 who made his first arch supports.

The veteran has alleged that his current left plantar 
fasciitis and cyst of the distal left tibia are the result of 
his inservice ankle sprain, are related to his service, or 
are proximately due to or the result of a disease or injury 
incurred in or aggravated by service.  The Board notes that a 
claimant would not meet the burden imposed by § 5107(a) 
merely by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 611 (1992).

The medical evidence of record does not show any evidence 
that the veteran's current a cyst of the distal left tibia or 
plantar fasciitis are is any way related to his service, to 
his inservice ankle sprain, or to any disease or injury 
incurred in or aggravated by service.  While the veteran has 
stated at his personal hearing that a doctor did provide an 
opinion of possible relation between his current ankle 
problem and his service, the veteran was unable to provide 
the name of that doctor or any means to contract that doctor.  
The veteran also did not possess any records from that 
doctor.

As there is no competent evidence of record providing any 
nexus or link between any current left foot or ankle 
disability and the veteran's service or his inservice left 
ankle sprain, the veteran's claim fails to show the required 
elements of a well grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, VA is prohibited 
from conducting development in a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  However, 
where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the July 1997 statement of the case, the December 1997 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

The veteran's claim of entitlement to service connection for 
a left foot and ankle disability is denied because it is not 
well grounded.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

